UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF TENNESSEE
NASHVILLE DIVISION

 

 

In re )
)
AARON BRANSON, ) Case No. 3:19-BK-05112
) Chapter 7
Debtor. ) Judge Harrison
)
AARON WELLS,
JESSICA WELLS
Plaintiffs, )
)
Vv. ) Adversary No. 3:19-ap-90182
)
AARON BRANSON, )
)
Defendant. )
)
ENTRY OF DEFAULT

It appears from the record that the following defendant failed to plead or otherwise
defend in this case as required by law.

 

Name: Aaron Branson

 

 

Therefore, default is entered against the defendant as authorized by Federal Rule of
Bankruptcy Procedure 7055.

20%

Dated: December T8#!, 2019.

 

 

 
